588 S.E.2d 891 (2003)
357 N.C. 582
William J. WISE and Lynn P. Wise
v.
HARRINGTON GROVE COMMUNITY ASSOCIATION, INC. and Tom Fitzgerald, Tamara James, Dave Becherer, Stewart Joslin, Bill Schultz, and Mike Dalton, in their official capacities as members of the Harrington Grove Community Association Board of Directors.
No. 428A02.
Supreme Court of North Carolina.
October 31, 2003.
William D. Dannelly, Julia Beddingfield, Raleigh, for William and Lynn Wise.
Henry W. Jones, Jr., Hope Derby Carmichael, Raleigh, Brian S. Edlin, William K. *892 Hale, for Harrington Grove Community Association, Inc.
Prior report: 357 N.C. 396, 584 S.E.2d 731.

ORDER
Upon consideration of the petition filed by Defendants for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 31st day of October 2003."